Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 26, 2020

                                        No. 04-19-00433-CR

                                        Troy SANCHEZ Jr.,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 81st Judicial District Court, Wilson County, Texas
                                  Trial Court No. 19-03-047-CRW
                              Honorable Lynn Ellison, Judge Presiding


                                          ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Irene Rios, Justice

           The Appellant’s Pro se Motion for Access to Appellate Record is hereby GRANTED.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2020.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court